DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
In the amendment dated 12/27/2021, the following has occurred: Claims 1, 4, 5, 9, 12, and 13 have been amended.
Claims 1, 3-9, and 11-17 are pending and are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-9, and 11-17 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement, and under 112(b) as being indefinite. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 
	Claims 1 and 9 have been amended to require that “the third insulating sleeves comprises a first covering portion, a second covering portion and a third covering portion, the first covering portion covers the bent connection portion of the busbar, the second covering portion being connected to the first covering portion and the first insulating sleeve, and the third covering portion being connected to the first covering portion and the second insulating sleeve.” Support for this appears to come from e.g. Figs. 3 and 4, and instant paragraphs 0010-0011 in the as-filed specification. The claim limitations, however, use the language “the [second/third] covering portion being connected to the first covering portion and the [first/second] insulating sleeve,” whereas the specification describes this as, “the [second/third] portion is connected to the first covering portion and covers a part of the [first/second] insulating sleeve.” The claim language therefore appears to be new matter, which is further indefinite, because it is not clear what it means for the second and third covering portions to be “connected to” the insulating sleeves which are elsewhere claimed as separate components. The Office has interpreted it in line with the instant specification and figures. It is therefore unclear how claims 4, 5, 12, and 13 modifying the independent claims, since it is unclear whether “connecting” and “covering” are differentiable from each other. Claims 2-8 and 11-17 are rejected for depending on rejected claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 2018/0316104 to Murakami et al.) and Lietz (US 2009/0104514 to Lietz et al.) in view of Takeshita (US 2016/0111739 to Takeshita).
	Regarding Claims 1, 4, and 5, Murakami teaches:
a bent bus bar 10 with an insulating sleeve 20 comprising a main body portion, extending portions for leads on either side, and bent connection portions connecting the main body portion and extending portions on either side (Fig. 1)

    PNG
    media_image1.png
    569
    696
    media_image1.png
    Greyscale

	Murakami does not teach:
the claimed three insulating sleeves covering the busbar comprising singe-layer heat shrinkable tubes
	Murakami, however, is directed towards a solution for insulating a bent bus bar, and notes that “another method of forming the insulating film” known in the art includes covering a bus bar “with a thermally shrinkable tube, and then the tube is caused to thermally shrink so as to adhere to the bus bar such that the insulating layer is formed,” though it notes that with complex shapes, “it is difficult to match the shape of the tube to the shape of the bus bar” (para 0006). Murakami is cited for 1) teaching the bus bar shape that is substantially the same as the instant invention, 2) teaching a need to insulate its complex shape, and 3) teaching that heat shrink tubing was a known solution for bus bars, generally in the art.
	Lietz, from the same field of invention, regarding a battery bus bar, teaches a complexly shaped bus bar (Fig. 2): 

    PNG
    media_image2.png
    922
    479
    media_image2.png
    Greyscale


	Takeshita, from an analogous field of art, teaches a complex metal object bent into shape, wherein the object is covered in sections of a heat-shrinkable coating member 120, solving the problem of fitting a single heat shrinkable sleeve over the complex shape and forming a seal that forms a tight fit over said complex shape (Fig. 2, paras 0009-0012).

    PNG
    media_image3.png
    551
    652
    media_image3.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art to apply the divided heat-shrinkable coating layers of Takeshita in order to insulate the length of a complex bus bar like that shown in Murakami, including providing the three-piece solution of Takeshita for an arbitrary number of bends within the bar, with the motivation to achieve an easily workable, tight sealing fit. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 3, Takeshita teaches wherein the third insulating sleeve is wholly located between first and second sleeves. It would have been obvious to use the sleeve-application method of Takeshita, as discussed above in regard to claim 1, such that the third insulating sleeve is wholly located between first and second sleeves.
	Regarding Claim 6, Murakami teaches:
wherein the extending portion is formed as a rectangular structure
 	It would have been obvious to one of ordinary skill in the art to apply the divided heat-shrinkable coating layers of Takeshita in order to insulate the length of a complex bus bar like that shown in Murakami, including providing the three-piece solution of Takeshita for an arbitrary number of bends within the bar, with the motivation to achieve an easily workable, tight sealing fit. An arbitrarily 
	Regarding Claim 7, Murakami teaches:
an extending portion comprising a “straight section, a bent connection section, and an extending section” as claimed
and wherein the insulating cover shown covers the identifiable sections, such that a heat-shrinkable cover applied to the extending section would also cover any bent portions in order to position the leads as desired 
	Regarding Claims 9, 12, and 13, Murakami teaches:
a battery pack with a first battery module and a second battery module connected by a bent bus bar 10 with an insulating sleeve 20 comprising a main body portion, extending portions for leads on either side, and bent connection portions connecting the main body portion and extending portions on either side (Figs. 1 and 4)
	Murakami does not teach:
the claimed three insulating sleeves covering the busbar comprising singe-layer heat shrinkable tubes
	Murakami, however, is directed towards a solution for insulating a bent bus bar, and notes that “another method of forming the insulating film” known in the art includes covering a bus bar “with a thermally shrinkable tube, and then the tube is caused to thermally shrink so as to adhere to the bus bar such that the insulating layer is formed,” though it notes that with complex shapes, “it is difficult to match the shape of the tube to the shape of the bus bar” (para 0006). Murakami is cited for 1) teaching the bus bar shape that is substantially the same as the instant invention, 2) teaching a need to insulate its complex shape, and 3) teaching that heat shrink tubing was a known solution for bus bars, generally in the art.

	Takeshita, from an analogous field of art, teaches a complex metal object bent into shape, wherein the object is covered in sections of a heat-shrinkable coating member 120, solving the problem of fitting a single heat shrinkable sleeve over the complex shape and forming a seal that forms a tight fit over said complex shape (Fig. 2, paras 0009-0012). Takeshita further teaches a first insulating sleeve and a second insulating sleeve directly covering entire peripheries of sections on either side of a bent connection portion, reading on the claimed “first insulating sleeve” and “second insulating sleeve.” In addition, Takeshita teaches a third insulating sleeve with a central portion directly covering the bent portion, and overlapping portions at either end connected to the central portion and covering end portions of the “first” and “second” insulating sleeves (Figs. 2 and 3). 
	It would have been obvious to one of ordinary skill in the art to apply the divided heat-shrinkable coating layers of Takeshita in order to insulate the length of a complex bus bar like that shown in Murakami, including providing the three-piece solution of Takeshita for an arbitrary number of bends within the bar, with the motivation to achieve an easily workable, tight sealing fit. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
Regarding Claim 11, Takeshita teaches wherein the third insulating sleeve is wholly located between first and second sleeves. It would have been obvious to use the sleeve-application method of Takeshita, as discussed above in regard to claim 1, such that the third insulating sleeve is wholly located between first and second sleeves.
	Regarding Claim 14, Murakami teaches:
wherein the extending portion is formed as a rectangular structure
 	It would have been obvious to one of ordinary skill in the art to apply the divided heat-shrinkable coating layers of Takeshita in order to insulate the length of a complex bus bar like that shown in Murakami, including providing the three-piece solution of Takeshita for an arbitrary number of bends within the bar, with the motivation to achieve an easily workable, tight sealing fit. An arbitrarily identifiable “second insulating sleeve” would therefore cover an identifiable “extending portion” under the proposed obviousness rationale.
	Regarding Claim 15, Murakami teaches:
an extending portion comprising a “straight section, a bent connection section, and an extending section” as claimed
and wherein the insulating cover shown covers the identifiable sections, such that a heat-shrinkable cover applied to the extending section would also cover any bent portions in order to position the leads as desired 

Claims 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 2018/0316104 to Murakami et al.) and Lietz (US 2009/0104514 to Lietz et al.) in view of Takeshita (US 2016/0111739 to Takeshita) in further view of Jeon (US 2019/0305282 to Jeon) and/or Rangwala (US 2019/0348646 to Rangwala).
	Regarding Claims 8 and 16
a connecting hole through the extending portion
	Although Murakami does not explicitly teach a connecting hole, such holes were conventional, as is disclosed in Jeon and Rangwala, and would have been an obvious connection means understood by one of ordinary skill in the art. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Regarding Claim 17, Murakami teaches:
wherein the modules each comprise a plurality of batteries with output connecting piece or terminals, as was conventional in the art, wherein the output connecting piece is supported on a housing structure which serves to contain the batteries, and may be designed an “end plate” within the broadest reasonable interpretation of the phrase
	Jeon and/or Rangwala, however, render obvious:
use of the connection assembly techniques disclosed in Kang for bus bars connecting battery modules having a plurality of batteries, output connecting pieces, and end plates (see e.g. Figs. 1-2 of Jeon or Figs. 1-3 of Rangwala)
	Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would have been obvious to one of ordinary skill in the art to use any connection assembly techniques known in the art for connecting neighboring battery packs of any desired type, since the bus bar techniques disclosed in Murakami et al. are widely applicable. 

Response to Arguments
The arguments submitted 12/27/2021 have been considered but do not place the application in condition for allowance. In response to the RCE and new amendments a new search has been undertaken, and the claims have been rejected in view of new art that better addresses the newly amended limitations, in particular the method of forming a heat-shrinkable insulating layer around a complex metal object with a bend, as disclosed in Takeshita (US 2016/0111739 to Takeshita). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723